                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 16, 2018
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   MAG. JUDGE NO. 2:18-MJ-4983
                                             §
MATTHEW YARBROUGH                            §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

        (1)   There is a serious risk that the defendant will not appear; and

        (2)   There is a serious risk that the defendant will endanger the safety of another

person or the community.

        The defendant is charged with unlawfully entering United States Coast Guard

Property in violation of 18 U.S.C. § 1382. The evidence against the defendant meets the

probable cause standard. While this offense is charged as a misdemeanor, there are

circumstances that warrant detention. In this case, the defendant gained entry onto a

military installation which is adjacent to the Corpus Christi International Airport. He

eventually accessed a secure area at the Corpus Christi International Airport.              The

defendant did so by pretending to have authority and clearance to access these areas and

by circumventing security personnel. The defendant’s vehicle was parked in an area

where he did not have clearance to park. The defendant’s vehicle contained firearms,

1/2
some of which were either loaded or had loaded magazines. Additionally, the defendant

exhibited signs of confusion and mental illness. The defendant’s mental condition is such

that the undersigned has ordered a competency evaluation of the defendant. Further, the

defendant has recently been estranged from his wife and there is evidence he has been

living out of his vehicle. Finally, members of the defendant’s family and his employer

have indicated the defendant has recently been acting in a manner that causes them to be

concerned about his mental health. Under the present circumstances, the defendant is a

poor candidate for bond. The defendant is ordered detained pending trial. Counsel for

defendant may move to re-open the detention hearing after the competency evaluation

has been completed, provided the defendant has a suitable release plan.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 16th day of November 2018.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge


2/2
